Citation Nr: 0944293	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for headaches, claimed 
as multifactorial headaches, to include as secondary to 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
October 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, that denied the benefits sought on appeal.  In 
August 2008, the Veteran testified before the Board at a 
hearing held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claim requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in February 2008.  To aid in adjudication, 
any subsequent VA medical records should be obtained.

The Veteran contends that he has PTSD that is related to his 
service in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

The Veteran engaged in combat with the enemy during his 
service in Vietnam, as is shown by his military record and 
the award of the Combat Action Ribbon.  Receipt of that award 
will be considered evidence of a stressful episode during 
service when the claimed stressor is related to combat if the 
claimed event is consistent with the circumstances, 
conditions, or hardships of such service.  38 U.S.C.A. 
§ 1154(b) (2002).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses of any psychiatric 
disorder.

VA medical records dated in August 2002 reflect a diagnosis 
of mild-to-moderate PTSD.  In September 2002, the Veteran was 
diagnosed with anxiety, not otherwise specified, with dream 
anxiety and PTSD features, both due to military trauma and 
childhood trauma from a near drowning.  In October 2003, a VA 
social worker indicated that he was being treated for anxiety 
symptoms associated with PTSD, but that he also displayed 
compulsive-obsessive behavior with family members.  In July 
2004, he was diagnosed with generalized anxiety disorder and 
mixed personality traits.

The Veteran underwent a VA PTSD examination in February 2006 
at which time the examiner opined that he met the criteria 
for anxiety disorder not otherwise specified, as well as 
dysfunctional personality traits.  However, he did not report 
symptoms that satisfied a diagnosis of PTSD pursuant to DSM-
IV.  The examiner also opined that the Veteran's early 
history of being placed in an orphanage appeared to be a 
factor that might have made him more likely to develop an 
anxiety disorder later in life.

During a May 2007 psychiatric evaluation, a VA social worker 
diagnosed the Veteran with chronic PTSD, but opined that his 
symptoms failed to satisfy criterion C.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although 
the Veteran is competent to report the onset of a psychiatric 
disorder during service, and the continuity of symptoms after 
service, he is not competent to relate any current 
psychiatric disorder to his active service.  As such 
relationship remains unclear to the Board, the Board finds 
that a VA examination is necessary in order to fairly decide 
his claim.  McLendon v. Nicholson, 20 Vet. App. (2006).  The 
examiner on remand should specifically reconcile the opinion 
with the September 2002, February 2006, and May 2007 VA 
opinions, and any other opinions of record.

The Veteran also claims that he has headaches that are due to 
his service-connected tinnitus.

The Veteran underwent a VA neurological disorders examination 
in February 2006 at which time he was diagnosed with 
multifactorial headaches that the examiner opined may be due 
to hearing loss and tinnitus.  However, the Board finds that 
opinion to be speculative.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (physician opinion indicating that Veteran's 
death "may or may not" have been averted if medical 
personnel could have effectively incubated the veteran was 
held to be speculative).  In addition, the examiner failed to 
provide any rationale for the opinion.  Therefore, that 
opinion is accordingly inadequate for rating purposes.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of headaches during service, and the continuity of 
symptoms after service, he is not competent to relate any 
current headaches to his active service or service-connected 
tinnitus.  As such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006).  The examiner on remand should specifically 
reconcile the opinion with February 2006 VA opinion and any 
other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since February 2008.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the September 2002, February 2006, and May 
2007 VA opinions.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
information:

(a)  Diagnose all current psychiatric 
disorders.  Provide a full multi-axial 
diagnosis and specifically state whether 
or not each criterion for a diagnosis of 
PTSD is met pursuant to DSM-IV and 
specify upon what stressor the diagnosis 
is based from the Veteran's service.  If 
the diagnosis is based on a non-service 
stressor, the examiner should so state.

(b)  Is there clear and unmistakable 
evidence that any psychiatric disorder 
pre-existed the Veteran's service?

(c)  If so, is it as likely as not (50 
percent or more probability) that any 
preexisting psychiatric disorder 
underwent a permanent increase in 
severity during or as a result of his 
service?  The examiner should state 
whether any permanent increase in the 
underlying pathology was due to normal 
progression of the disorder.

(d)  For each psychiatric disorder 
diagnosed, the examiner should opine as 
to whether it is as likely as not (50 
percent or more probability) that each 
psychiatric disorder, to include PTSD, 
was incurred in or aggravated by the 
Veteran's service, or was present 
during his service.  The examiner must 
consider the Veteran's statements 
regarding the incurrence of a 
psychiatric disability, in addition to 
his statements regarding the continuity 
of symptomatology Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

3.  Schedule a VA examination to determine 
the current nature and etiology of any 
current headaches.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the February 2006 VA opinion.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose any current headaches, 
including multifactorial headaches.

(b)  Is it as likely as not (50 percent 
or more probability) that any 
headaches, including multifactorial 
headaches, were incurred in or 
aggravated by the Veteran's service?  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of headaches, in addition to 
his statements regarding the continuity 
of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 percent 
probability or more) that any 
headaches, including multifactorial 
headaches, are proximately due to or 
the result of any service-connected 
tinnitus or other service-connected 
disability?

(d)  Is it as likely as not (50 percent 
probability or more) that any 
headaches, including multifactorial 
headaches, have been aggravated by the 
Veteran's service-connected tinnitus or 
other service-connected disability?

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

